 Case 4:20-cv-12962-MFL-APP ECF No. 13, PageID.58 Filed 05/18/21 Page 1 of 3




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

BENJAMIN BALLOUT,

             Plaintiff,                            Case No. 20-cv-12962
                                                   Hon. Matthew F. Leitman
v.

SMALL BUSINESS
ASSOCIATION, et al.,

          Defendants.
__________________________________________________________________/
  ORDER (1) CONSTRUING PLAINTIFF’S MOTION (ECF No. 11) AS
     OBJECTIONS TO MAGISTRATE JUDGE’S REPORT AND
RECOMMENDATION (ECF No. 10) AND (2) DIRECTING PLAINTIFF TO
         SUPPLEMENT HIS OBJECTIONS IN WRITING

       In this action, Plaintiff Benjamin Ballout brings claims against the United

States Small Business Association (the “SBA”) and several employees of the SBA.

(See Compl., ECF No. 1.) On April 23, 2021, the assigned Magistrate Judge issued

a report and recommendation in which he recommended that the Court dismiss this

case without prejudice due to Ballout’s failure to properly serve any of the

Defendants with the Summons and the Complaint (the “R&R”). (See R&R, ECF No.

10.)

       On May 11, 2021, Ballot filed what he titled “Motion for Process by the

Plaintiff(s).” (See Mot., ECF No. 11.) The Court construes Ballot’s motion as

objections to the R&R. In the objections, Ballout appears to indicate that, contrary

                                         1
Case 4:20-cv-12962-MFL-APP ECF No. 13, PageID.59 Filed 05/18/21 Page 2 of 3




to the Magistrate Judge’s findings, he did serve the Defendants with the Summons

and the Complaint. (See id.) And Ballot insists that the because the Defendants have

not appeared in this action, the Court should enter a default against them. (See id.)

But while Ballot appears to indicate that he served the Defendants, he has not, for

each Defendant individually, specifically identified how or when the Summons and

the Complaint were served, nor has he presented any evidence to support his

apparent suggestion that he properly served the Defendants. The Court has reason

to question whether Ballout has, in fact, served the Defendants with the Summons

and the Complaint in a manner that complies with the Federal Rules of Civil

Procedure.

      Accordingly, by no later than June 28, 2021, Ballout shall supplement his

objections in writing. The supplement shall be submitted in the form of a signed

declaration or affidavit that is sworn under oath and under the penalty of perjury and

contempt of court. In that supplement, Ballot shall identify, on a Defendant-by-

Defendant basis (i.e., each Defendant shall be listed separately), (1) when he served

each Defendant with the Summons and the Complaint and (2) by what manner he

served each Defendant with the Summons and the Complaint. In addition, Ballout

shall submit with his supplement any and all additional evidence – e.g., records of

certified mailings, etc. – that Ballout has to support his apparent contention that he

served each Defendant with the Summons and the Complaint. After the Court


                                          2
Case 4:20-cv-12962-MFL-APP ECF No. 13, PageID.60 Filed 05/18/21 Page 3 of 3




receives this supplement, it will rule on Ballout’s objections to the R&R. If Ballot

does not comply with this order and/or if his response is insufficient to persuade the

Court that he has served the Defendants with the Summons and the Complaint, the

Court will adopt the recommended disposition of the R&R and dismiss this action

without prejudice.

      IT IS SO ORDERED.

                                       s/Matthew F. Leitman
                                       MATTHEW F. LEITMAN
                                       UNITED STATES DISTRICT JUDGE
Dated: May 18, 2021


       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on May 18, 2021, by electronic means and/or
ordinary mail.

                                              s/Holly A. Monda
                                              Case Manager
                                              (810) 341-9761




                                          3
